 LAMAR CREAMERY COMPANY323Director for Region 5 (Baltimore, Maryland), shall, after being duly signed by anauthorized representative of the Respondent, be posted by it immediately upon re-ceipt thereof, and be maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by said Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision and Recommended Order, what steps the Respondent has taken tocomply therewith.isI further recommend that the complaint be dismissed insofar as it alleges that theRespondent violated the Act by conduct other than that found to be violative in thisDecision."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of theLaborManagementRelationsAct, wehereby notify our employees that:WE WILL NOTinterfere with,restrain,or coerce our employees in the exer-cise of the rights guaranteed in Section7 of the Actby promising or grantingthem economic benefits; or by changing the terms or conditions of their employ-ment:Provided,however,That nothing in this Recommended Order requiresus to vary or abandon any economic benefit or any term or condition of em-ployment which has heretofore been established. -WE'WILL NOTthreaten our employees with loss of economic benefits, nor willwe threaten them with other reprisals if they designate or attempt to get TextileWorkers Union of America,AFL-CIO,or any other labor organization, se-lected as their collective-bargaining representative.WE WILL NOTinterrogate our employees concerning their union activities.WE WILL NOTin any like or related manner interfere with,restrain, or co-erce our employees in the exercise of their right to self-organization,to form,join, or assist any labor organization,to bargain collectively through representa-tives of their own choosing,to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from anyand all such activities.All our employees are free to become, to remain,or to refrain from becoming orremaining,members ofany labor 'organization of their own choosing.IMCO CONTAINER COMPANY OF HARRISONBURG,A DIvISIONOF CONSOLIDATED THERMO-PLASTICS COMPANY,Employer.Dated ----- _B`''--- --- ------Y ----- - -------------)--------(Title) -----i(RepresentativeThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, .Maryland, Telephone No. 752-8460,Extension 2100, if they have any questions concerning, this notice or compliancewith its provisions.Lamar Creamery Company,andGlenn Moss.Case No. 16-CA-1953.August 14, 1964,DECISION AND ORDEROn May 11, 1964, Trial Examiner John P: von Rohr issued his De-cision in the above-entitled proceeding, finding that the Respondent148 NLRB No. 35. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in and was engaging in certain unfair labor practices inviolation of the Act and recommending that Respondent cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Decision.He also found that Respondent had not en-gaged in certain other alleged unfair practices and recommended dis-missal of these allegations of the complaint.Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision and theexceptions and brief, and hereby adopts the Trial Examiner's find-ings,l conclusions,2 and recommendations 3In the absence of exceptions thereto, the Boardadoptspro formathe Trial Examiner'sdismissalof the complaintinsofar asit alleged that Respondent discharged Leon Smithand thereby violated the Act.Respondent has exceptedto the credibilityfindings made bythe Trial Examiner. It Isthe Board's establishedpolicy not tooverrule a Trial Examiner's resolutionsas to credi-bility unlessthe clearpreponderance of all the relevant evidence convincesus that theyare incorrectStandardDry Wall Products, Inc ,91 NLRB 544, 545, enfd 188 F. 2d 302(C A 3). Such aconclusion is not warranted here.2Respondent contendsthat GeneralManager Mapes did not know who, exceptfor Mossand Edwards,was presentat themeetingat Moss'residence,and that, therefore,it can-not be chargedwith knowledge of the concerted activitiesof the employees.There is un-denied testimonythatemployeeMoss told Supervisor Hurst whichemployees were at themeeting,and thisknowledge is attributable to RespondentIt is also undisputed thatHurst related to Mapeshis conversationwith Moss and that afterfiringthem Mapeserased the names of all the employees from a blackboard upon which their driving assign-ments were listedFinally,even assuming Mapes did not know the names of the em-ployees he fired, it is not necessary to show knowledge of each employee's participation,but only that the Employerknew that some of his 'employeeswere engagedin concertedactivities and that theEmployeracted in discharging all to frustrate such activities.See,e g.,Ainoldware,Inc,129 NLRB228, 229.The Respondent contendsthat the driveremployees were not engaged in a protectedactivity andthat theirdischarge was justified because the drivers threatened to strikeunless their wage demands were met and hence there was a threat of imminent danger ofeconomic loss to Respondentin that themilk loaded in the trucks would be ruined in theevent of a strike.We find no merit in this contention as the record shows that the truckswere so equippedthat no milkcould possibly be ruined3Respondent contendsthatit is not shown on the record that the Board has jurisdic-tion in this case, allegingthat itssales across State lines,admittedly in excess of $50,000,are retail in character and therefore do not meet the nonretall outflow standard. Inasserting jurisdiction in this case we do not rely on the nonretail outflow standard.Re-spondent has admitted it hasa gross volumeof retail and nonretail sales in excess of$500,000, which is within the standards for the discretionary assertion of jurisdiction(Joseph Crowden and Thomas Crowden,a Partnership,d/b/a Indiana Bottled Gas Com-pany,128 NLRB1441;Carolina Supplies and CementCo.,122 NLRB88), and legaljurisdiction is establishedby its volume ofsales across State lines(International Long-shoremen&Warehousemen'sUnion, and Local No. 13,etc. (Catalina Island SightseeingLines),124 NLRB 813, 814-815). Accordingly,we find that it will effectuate the pur-poses of theAct to assertjurisdiction in this case.- LAMAR CREAMERY COMPANY325ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, its offi-cers, agents, successors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed, the General Counsel for theNational Labor Relations Board, for the Regional Director for Region 16 (FortWorth, Texas), issued a complaint-on December 20, 1963, against Lamar CreameryCompany, herein called the Respondent or the Company, alleging that it had en-gaged in certain unfair labor practices affecting commerce within the meaning ofSection 8(a) (1) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act.The Respondent's answer denies the allegations of unlawfulconduct alleged in the complaint.Pursuant to notice, a hearing was held in Paris, Texas, on February 10, 1964, be-fore Trial Examiner John P. von Rohr. All parties were represented by counsel andwere afforded full opportunity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs.Briefs were filed by the General Counsel and the Re-spondent and they have been carefully considered.Upon the entire record in this case, and from my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTLamar Creamery Company is a Texas corporation with its plant and place of busi-ness located at Paris, Texas, where it is engaged in the business of milk processingDuring the 12 months preceding issuance of the complaint herein, the Respondentsold products valued in excess of $50,000 directly to customers located outside theState of Texas.During this same period the Respondent sold and distributed prod-ucts, the gross value of which exceeded $500,000. I find that the Respondent is andhas been engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.'II.THE UNFAIR LABOR PRACTICESA. The factsThe issue in this case, the resolution of which is largely a credibility problem, iswhether the Respondent discharged certain of its employee truckdrivers as a resultof their concerted activities.On October 21, 1963, Respondent's truckdrivers received written notification tothe effect that their method of pay was being changed as of October 31 from anhourly basis to a mileage basis.According to the truckdrivers, this change wouldresult in a substantial reduction in their take-home pay.After conferring with eachother during the next few days, the drivers agreed to and did meet at the home ofdriver Glenn Moss on the evening of October 26, 1963. In addition to Moss, the1The Respondent asserts that it is not engaged in commerce within the meaning of theAct because none of its wholesale business goes outside the State of Texas In this con-nection, the Respondent states in its brief that the only products sold outside the State ofTexas go to retail customers at Idabel,OklahomaHowever,the facts referred to in Re-spondent's briefs are not in the record nor ti,as this matter litigated at the hearingTheonly jurisdictional facts In the record are those reflected above,the same having beenalleged In the complaint and admitted by Respondent's answerAccordingly,since theRespondent did not litigate the facts alleged In its brief,I reject Respondent's contentionthat It is not engaged in commerce within the meaning ofthe Act.Moreover,I note thatthe Board has previously asserted jurisdiction over the RespondentSeeLamar CreameryCompany,115 NLRB 1113 326 -DECISIONSOF NATIONALLABOR RELATIONS BOARDother employees present were Harmon D. Gregg, J. D. Miller,Johnnie Grey, BobbyUpchurch, Joe Mathis, Horace Vancill, Richard Eatherly, Bill Mitchell, CharlesRay Jones,and E. B. Edwards.Having decided first that a majority vote shouldrule, the drivers finally decided upon a wage proposal of their own,viz: $0.06 permile traveled;$1.25 per hour when the trucks were broken down en route; $1 perstop when loading or unloading;and reimbursement for hotel bills while on theroad.The group also decided that the Respondent should be notified of their de-mands that same evening,and further,that Respondent be told that if such demandswere not granted immediately,the trucks would not roll in the morning.GlennMoss, who was elected as spokesman,telephoned Edgar Hurst, Respondent's trans-portation supervisor, at the latter's home about 10 p.m. from his kitchen, with truck-driverHarmon D. Gregg present when he made the call.Moss told Hurst aboutthe meeting at his home and proceeded to tell him of the demands the truckdrivershad thus decided upon.Moss concluded by requesting Hurst to call the Respond-ent's general manager, J. E. Mapes, so that he be notified and that a decision beforthcoming.Hurst promptly called Mapes, apprised him in full as to what hadhappened, and met Mapes at the plant about 20 minutes later.About 10:20 p.m.,Mapes called Moss from the plant.The first part of the ensuing conversation isnot in dispute.Moss told Mapes much the same as he had told Hurst, i.e., afterstating that the drivers thought Respondent's new pay schedule was unfair, he pre-sented instead the pay proposal of the drivers who were present at his home. It isundisputed that Moss put the drivers' wage proposal in the form of a demand andthat he told Mapes that the trucks would not roll the following morning unless thisdemand was met. There here follows a conflict in the testimony as to remainder ofthis conversation.The version as testified to by Moss is as follows:Mr. Mapes said that we shown him precious damn little respect calling at thathour of the night, and he asked, "Did you know that you are fired," and I said,"Well, I suppose," and he said, "Tell everyone at the meeting they're fired, everygod damn one of them. And is E. B. Edwards there?" and I said, "Yes, sir,"and he said, "Tell him that he is fired, too, and that I will mail the checks," andI said, "Friday?" and he said, "You'll get it.".he told me not to set foot oncompany property, and told me to tell the rest of them to not set foot on com-pany property, and asked me, "Do you understand that?"And to "Tell every-one of them."And I said, "Yes, sir," and he said, "Do you understand that?"And I said, "Yes, sir."As previously noted, driver Harmon Gregg was present in the kitchen when Mossfirst called Hurst.He was also in the kitchen when Mapes called Moss and waspresent when this telephone conversation took place.Gregg testified that he stoodabout 2 or 3 feet from the telephone,that at the latter part of the conversation theparty at the other end raised his voice,2 and that he overheard some of the remarksmade by that party as they came through the receiver.Concerning this Greggtestified,"But I did hear Mr. Mapes, or whoever was on the phone . . . I'll put itthat way-whoever was on the phone asked Mr.'Moss did he know he was fired, andthat `every god damn one' of us that was at the meeting was fired."Mapes' version of the disputed part of the above conversation is as follows:I talked to him briefly about the rate, and told him,trying to substantiate thatour rate wasn't too low, that it was in line with other companies,what othercompanies were paying in the community.And he says,"Well, Mr. Mapes, allI can tell you is that if you don't give us this rate of pay we won't work foryou." I says, "Is this final?" and he says, "It is. It certainly is final."He says,"Furthermore,the trucks won't run unless you agree to pay that tonight," andI said, "Glenn,they will run," and he said,"We'll see that they don't," and Isays, "By God,they will run. If you damage any of our equipment I'll fire anyone of you.And if you are not going to drive the trucks don't come on ourcommunity lot."As between the two witnesses,I credit the testimony of Moss over that of Mapes.From my observation of Moss on the stand,he impressed me as an honest and in-telligentwitness.His unequivocal testimony was such that I do not believe he inany sense misunderstood what Mapes had to say, nor do I believe his testimony to2Moss testified thatMapes'voice "grew louder and angrier as we proceeded." LAMAR CREAMERY COMPANY327have been fabricated .3 I was likewise impressed with witness Gregg, who corrobo-ratedMoss to the extent that his testimony reveals him to have heard Mapes sayover the telephone that all of the drivers present at the meeting were fired.As toMapes, I am impelled to conclude that his testimony to the effect that the driverswould be discharged if they damaged any of Respondent's equipment came at bestas an afterthought and I do not credit his testimony in this regard .4Moss credibly testified that after his conversation with Mapes he returned to theliving room and told the employees what Mapes had said. Thus, Moss testified, "[I]told the boys that they had been fired, and told Mr. Edwards that he had been firedseparately, and about myself..I told them that they were not to set foot on com-pany property or the motor pool."Harmon Gregg testified that following the Mapes telephone call and before dis-persing the employees decided to assemble at the city parking lot across the streetfrom Respondent's plant on the following morning "to show Mr. Mapes that wewere still willing to work." It is undisputed that seven or eight of the drivers whoattended the meeting did appear on the parking lot about 3:30 the next morning, aSunday.5Mapes acknowledged observing the employees as they were so assembled,but the record is clear that neither side broached the other about returning to worksThe trucks were taken out that morning by supervisory personnel and several newhires.B.Conclusions concerning the Section 8(a) (1) violation as to the truckdriversattending the October 25 meetingAlthough it is Respondent's contention that the truckdrivers attending the Octo-ber 26 meeting were not in fact discharged by Mapes, this factual matter has alreadybeen decided adversely to the Respondent.However sympathetic one might betoward the Respondent in view of the drivers' short-noticed ultimatum, this did notgive the Respondent the right to discharge these employees for taking this action.Respondent, of course, was not required to accede to the drivers' demands.Un-doubtedly the drivers threatened refusal to work was based upon economic considera-tions and Respondent would have been within its rights in replacing them if theywent out on strike.But it is well settled that a discharge of strikers prior to thetime their jobs have been filled by permanent replacements constitutes an unfairlabor practice.?Accordingly, I find that by discharging the employees in questionfor engaging in concerted activities within the meaning of Section 7 of the Act, theRespondent thereby engaged in unfair labor practices within the meaning of Section3While my credibility findings here are based principally upon my observation of thedemeanor of the witnesses, I am also persuaded that Moss' testimony is the most plausible.As previously noted, less than an hour earlier the drivers had voted, not to work if theirdemands were not met that evening. Such being the case, and with the additional factorofGregg being present when Mapes called Moss, I deem it highly unlikely that Mosswould have told the drivers, as noted below, a made-up story that they were discharged.IHurst testified that he entered the room while Mapes was speaking to Moss on thetelephone.Hurst testified that he heard Mapes ask Moss "if that was their final word"and also that "I heard Mapes say something about that if he wasn't going to work tostay off the motor pool, to- stay away from the motor pool if he wasn't going to drive."Hurst's testimony is silent with respect to Mapes use of the word "discharge" in anycontext5 The trucks were scheduled to leave at 4 a m.aMapes testified that on the following morning, Monday, he received a telephone callfrom the Texas Employment Commission notifying him that the drivers had filed for un-employment compensation and that they stated on their applications "that they had beenfired."There is also testimony in the record showing that one Archie Boatright, an official ofthe local Boilermakers Union and an employee of another company, interjected himself inthismatter by voluntarily calling Mapes on Sunday in an effort to settle the disputeThere is a conflict in the testimony between Boatright and Mapes concerning their con-versation with each otherHowever, I do not deem it necessary to resolve this conflictor to set forth their testimony since whatever version is believed would add nothing tothe case and is of no probative value in deciding the issue herein7Cowles Publishing Company,106 NLRB 801, enfd. 214 F. 2d 708 (C.A 9) ; cert.denied 348 U S. 876. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a) (1) of the Act .8 In view of this violation, I shall follow established Boardprecedent and recommend the customary remedy applied by the Board in situationsinvolving violations of Section 8(a)(3) of the Act.9C. The alleged violation as to employee Leon SmithThe complaint alleges that Respondent unlawfully discharged Leon Smith withinthe meaning of Section 8(a)(1) of the Act Smith, a truckdriver, was out on a runduring the evening of October 26 and did not attend the meeting of employees atMoss' home on that date. Smith testified that when he returned to the plant on themorning of October 27 he observed that the names of all the drivers were erasedfrom the blackboard.He thereupon joined the group of employees who were as-sembled on the parking lot across the street and was told by Harmon Gregg of theMapes telephone conversation with Moss on the night before, including the fact thatduring this conversation Mapes told Moss that all those present were fired.10 It isundisputed that Smith thereupon remained with the group of employees and that hemade no further effort to return to work.I fail to see where the General Counsel has established a violation with respect toemployee Smith.As heretofore found, Mapes told Moss that all thosepresent atthemeetingwere discharged.Since Smith was not one of those present at thismeeting and since he was never individually told by any Respondent official that hewas discharged, I find and conclude that Respondent did not commit an unfair laborpractice with respect to Smith and I shall recommend that this allegation of thecomplaint be dismissed.D. The supervisory issue concerning E. B. EdwardsIt is the Respondent's position that E. B. Edwards is a supervisor within themeaning of the Act. Edwards, employed by the Respondent since June 1958, wasassigned to the motor pool on April 28, 1963.At that time he was paid a monthlysalary of $375.However, due to a regulation of the wage and hour law, Edwardswas placed on an hourly wage of $1.25, this being the same wage rate as the otherdrivers in the motor pool.According to Transportation Supervisor Hurst, Edwardswas told by him, at the time of his transfer to the motor pool, that he was aforeman or supervisor as of then. I do not credit this testimony of Hurst.To thecontrary, Edwards credibly testified that at that time Hurst told him he was a reliefdriver, and further, that a week or two later he was introduced by Hurst to Mapesas a relief driver.llNor do I credit Hurst's testimony that Edwards had authorityto hire, discharge, and discipline employees.Edwards credibly testified that hewas never advised of any such supervisory authority and Hurst could not cite asingle instance where Edwards exercised any such authority.The fact of the matteris that Edwards, as he credibly testified, spends approximately 90 percent of histime as a long-distance driver.12The remainder of the time is spent as Hurst'sassistant, performing whatever tasks may thus be assigned.There are occasionswhen Edwards acts as Hurst's replacement when the latter is absent from the plant.This may happen on occasional weekends or when Hurst is away on vacation.However, the evidence reveals that Edwards' duties in these instances are ministerialin nature and do not require the exercise of independent judgment.Thus, not onlydo most of the drivers have regular runs, but Edwards merely copies on the black-board the assignment of runs which are previously furnished to him by Hurst inwritingAs to the last occasion when Hurst was out for 9 days on vacation,Edwards testified that "All of the iuns were given to me on a piece of paper, withthe driver's name, the truck number, the trailer number, and the destination forthe full 9 days that Mr. Hurst was gone, and I posted them on the board accordingto what was on the piece of paper."sThat the activities of the drivers at Moss' home on the evening of October 26 wereconcerted activities within the meaning of Section 7 is too clear to require furtherelaboration6 Cowles Publishing Company, supra."The credited testimony of Smith and Gregg11Mapes came with the Respondent on April 22, 1963. Edwards testified that this intro-duction occurred about a week or two thereafter12This included the taking of extra runs and the relief of drivers who were out sick oron vacationHe also went out to handle problems when trucks broke down on the road LAMAR CREAMERY COMPANY329In view of the foregoing, I find and conclude that Edwards-was not a supervisorwithin the meaning of Section 2(11) of the Act.Whatever direction he may haveexercised as to the other employees was of a sporadic and routine nature and didnot change his status as an employee.13III.THE EFFECT. OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practicesviolative of Section 8(a)(1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.-Having found that Respondent has discriminated with respect to the hire andtenure of employment of Glenn Moss, Joe Mathis, Richard Eatherly, J. D. Miller,BillyMitchell, Charles Ray Jones, E. B. Edwards, Horace Vancill, and Harmon D.Gregg, I will recommend that Respondent offer them immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them whole for any loss of earn-ings they may have suffered as a result of their unlawful discharges, by payment toeach of them a sum of money equal to that which they normally would have earnedas wages from the date of their discharge to the date of Respondents offer of rein-statement, less the net earnings of each during such period, with backpay andinterest thereon to be computed in the manner prescribed by the Board in F. W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716. Having in like manner discriminated against Johnnie Grey and BobbyUpchurch, it is recommended that they be made whole for any loss of pay from thedate of their discharge, until the date of their reinstatement, in the manner aforesaid.14It is also recommended in order to satisfy the remedial objectives of the Act,that Respondent be ordered to cease and desist from in any other manner infringingupon its employees' rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS 'OF LAW1.The Respondent is an employer engaged in commerce within the meaning of.Section 2(6) and (7) of the Act.2.By interfering with, restraining, and coercing the employees named in the sec-tion entitled "The Remedy," in the exercise of the rights guaranteed by Section 7 ofthe Act, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.3The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.4.The Respondent has not committed any unfair labor practices with respect tothe hire and tenure of employment of Leon Smith. -RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law, and upon theentire record in this case, I recommend that Respondent, Lamar Creamery Company,its officers, agents, successors, and assigns, shall.1.Cease and desist from:(a) Interfering with, restraining, or coercing its employees in the exercise of theright to engage in concerted activities for mutual aid or protection.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist labor organiza-13 Overnite Transportation Company,129 NLRB 261, 281.,Eastern Camera and PhotoCorp.140 NLRB 569, 571-11The record reflects that Upchurch and Grey were reinstated on October 31 andNovember 5, 1963, respectively, 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or other mutualaid or protection,-'2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer to the following employees immediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority orother rights and privileges, and make them whole for_ any loss ofearningsthey mayhave suffered as a result of their discharge,in the-manner set forth in the section ofthisDecision entitled "The Remedy": Glenn Moss, Joe Mathis, Richard Eatherly,J.`D.Miller, Billy Mitchell, Charles Ray Jones, E. B. Edwards, Horace Vancill, andHarmon D. Gregg.(b)Make Johnnie Grey and Bobby Upchurch whole for any loss of earningssuffered in the manner set forth herein in the section entitled "The Remedy."(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determine theamountdue as backpay.-(d) Post at its plant in Paris, Texas, copies of the attached notice marked "Ap-pendix A." 15Copies of said notice, to be furnished by the Regional Director forRegion 16, shall, after being duly signed by an authorized representative of the Re-spondent, be posted by it immediately upon receipt, thereof, and be maintained by itfor a period of 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily' posted.Reasonable steps shallbe taken by said Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(e)Notify the said Regional Director,in writing,within 20 days from the date ofthisDecision and Recommended Order, what steps the Respondent has taken tocomply therewith.16I further recommend that the complaint be dismissed insofar as it alleges violationsof the Act not specifically found herein.15 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decision andOrder "11 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOTdischarge employees for exercising the right guaranteed inSection 7 of the Act to engage in concerted activities for their mutual aid andprotection.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form,join, or assistlabor organizations to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or all of suchactivities.WE WILL offer to the following employees immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to theirseniority or other rights and privileges and make them whole for any loss ofearnings suffered as a result of their discharge:Glenn Moss, Joe Mathis,RichardEatherly, J. D. Miller, Billy Mitchell, Charles Ray Jones, E. B. Edwards, HarmonD. Gregg, and Horace Vancill.WE WILL make Johnnie Grey and Bobby Upchurch whole for any loss ofpay suffered as a result of the discrimination against them. LOCAL 333, UNITED MARINE DIVISION, N.M.U.331All our employees are free to become,remain,or refrain from becoming or re-maining members of any labor organization.LAMAR CREAMERY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-In the event any of the above-named employees are prseently serving in theArmed Forces of the United States we will notify them of their right to full rein-statement upon application in accordance with the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, as amended,after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor, Meacham Building, 110 West Fifth Street, Fort Worth,Texas, Telephone No.Edison 5-4211,Extension 2131,if they have any question concerning this notice orcompliance with its provisions.Local333,UnitedMarine Division,NationalMaritime Union,AFL-CIOandSea-Land Service,Inc.Case No. 24-CC-90. Au-gust 17, 1964DECISION AND ORDEROn April 29, 1964, Trial Examiner Paul Bisgyer issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the 'attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, Locali There is no contention that the masters,mates, and engineers employedby Lighterage,whom the Respondent sought to represent,are not employees as definedin the Act.148 NLRB No. 33.